238 S.W.3d 182 (2007)
Mary E. DORSEY, Respondent,
v.
Patricia & Jasper MANZELLA and Mark Manzella, Appellants.
No. ED 88876.
Missouri Court of Appeals, Eastern District, Division Three.
August 28, 2007.
Motion for Rehearing and/or Transfer Denied October 15, 2007.
Application for Transfer Denied December 18, 2007.
Mark Manzella, Jefferson City, MO, pro se.
Patricia and Jasper Manzella, St. Louis, MO, pro se.
Mary Elizabeth Dorsey, St. Charles, MO, pro se.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY and KENNETH M. ROMINES, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 15, 2007.

ORDER
PER CURIAM.
Patricia, Jasper, and Mark Manzella appeal from the trial court's judgment entered against them in this suit on account for attorneys' fees. We have reviewed the parties' briefs and the record on appeal, as well as each of the trial court's rulings alleged to be in error. We find no error of law in any of the complained-of rulings. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment. Rule 84.16(b)(5).[1]
NOTES
[1]  All pending motions are denied.